Ackerson, S. C. C.
The above two cases come before me upon rules to show cause why the verdicts obtained by the plaintiffs should not be set aside, and new trials granted, upon the ground that the verdicts are inadequate.
The verdict in favor of the administrator ad prosequendum was for $5,000 and the verdict in favor of the general administrator $2,000.
I have carefully read every bit of the testimony in the cases and have reached the conclusion that the verdicts are so inadequate as to be contrary to the great weight of evidence and to indicate that the jury was influenced by passion, prejudice or mistake and the verdicts will, therefore, be set aside and a new trial granted de novo in each case, and an order may he presented in accordance with the conclusion thus reached.